Exhibit 10.1

 

AMENDMENT No. 1 TO THE
EMPLOYMENT AGREEMENT

 

Amendment No. 1 to the Employment Agreement (this “Amendment”), dated as of
September 10, 2015 (the “Effective Date”), by and between Alan Greenstein, a
resident of the State of Florida (the “Executive”), and Latitude 360, Inc., a
Nevada corporation (the “Company”).

 

RECITALS

 

WHEREAS, reference is hereby made to that certain Employment Agreement, dated as
of March 1, 2015, by and between the Executive and the Company, attached hereto
as Exhibit A, and made a part hereof (the “Employment Agreement”);

 

WHEREAS, all capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Employment Agreement;

 

WHEREAS, pursuant to the terms of the terms of the Employment Agreement, Fifty
Thousand Dollars ($50,000) of the Executive’s Base Salary was to be deferred
(the “Deferred Base Salary”) until such time as certain triggering events, as
more fully described in the Employment Agreement, had occurred;

 

WHEREAS, the Company and the Executive are desirous of amending the Employment
Agreement to allow for the accelerated payment of a portion of the Deferred Base
Salary, which amount shall equal Twenty-Five Thousand Dollars ($25,000) (the
“Accelerated Base Salary”), leaving a balance of Twenty-Five Thousand Dollars
($25,000) of the Deferred Base Salary remaining deferred and unpaid (the
“Deferred Base Salary Balance”);

 

WHEREAS, the Company and the Executive are further desirous of amending the
Employment Agreement to delete any further deferral of the Base Salary after the
Effective Date, such that the Deferred Base Salary Balance shall become payable
to the Executive in accordance with the payment provisions relating to the Base
Salary under the Employment Agreement; and

 

WHEREAS, the Company and the Executive are further desirous of amending the
Employment Agreement such that the initial Employment Term shall be extended for
an additional period of two (2) years making the amended length of the initial
Employment Term four (4) years.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and sufficient consideration, the receipt and adequacy of which is
hereby acknowledged, the Executive and the Company hereby agree to amend the
Employment Agreement as follows:

 

AGREEMENT

 

1.     Recitals. The above Recitals are true and correct, and incorporated
herein by this reference.

 

2.     Deferred Base Salary Acceleration. The Company hereby agrees to
accelerate the payment of a portion of the Deferred Base Salary to the
Executive, which amount shall be equal to the Accelerated Base Salary. The
Accelerated Base Salary shall immediately become payable to the Executive on the
Effective Date by wire transfer of immediately available funds, certified check
or by any other means mutually agreeable to the Executive and the Company.

 

 
 

--------------------------------------------------------------------------------

 

 

  3.     Amendment to Section 1(b): Employment; Term – Term. Section 1(b) of the
Employment Agreement is hereby amended such that the expiration date of the
initial Employment Term shall be such date that is the four (4) year anniversary
of the Effective Date of the Employment Agreement by deleting the first (1st)
sentence in its entirety and replacing it with the following sentence.

 

The term of the Executive’s employment hereunder shall commence on and as of the
Effective Date and shall terminate on the four (4) year anniversary thereof,
unless terminated earlier by either Party in accordance with the termination
provisions hereof.

 

4.     Amendment to Section 3(a)(i): Compensation – Base Salary – Salary.
Section 3(a)(i) of the Employment Agreement is hereby amended such that the
Deferred Base Salary Balance shall hereinafter become payable to the Executive
in accordance with the payment provisions relating to the Base Salary under the
Employment Agreement by deleting the following sentence:

 

Fifty Thousand (50,000) of the annual salary will be deferred until the closing
of a private or public offering of debt and/ or equity by the Company, which
yields gross proceeds to the Company (before any expenses) of not less than $5
million.

 

5.     Ratification. All terms and provisions of the Employment Agreement not
amended and/or modified by this Amendment, either expressly or by necessary
implication, shall remain in full force and effect. From and after the Effective
Date, all references to the terms Employment Agreement or Agreement in this
Amendment or the Employment Agreement shall include the terms contained in this
Amendment.

 

6.     Interpretation.

 

(a)     Unless the context otherwise requires, references herein to sections,
exhibits and schedules mean the sections of, and the exhibits and schedules
attached to, this Amendment.

 

(b)     Headings of sections are inserted for convenience of reference only and
shall not be deemed a part of or to affect the meaning or interpretation of this
Amendment.

 

(c)     Each of the parties hereto confirms that this Amendment shall not be
construed on the basis of any presumption or rule requiring construction or
interpretation against the party drafting an agreement or instrument or causing
any agreement or instrument to be drafted.

 

7.     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Florida. In the event of any litigation
arising hereunder, the prevailing party shall be entitled to recover its
reasonable legal fees from the non-prevailing party.

 

8.     Severability. If any term or provision of this Amendment shall, to any
extent or for any reason, be held to be invalid or unenforceable, the remainder
of this Amendment shall not be affected thereby and shall be construed as if
such invalid or unenforceable provision had never been contained herein or been
applicable in such circumstances.

 

9.     Counterparts. This Amendment may be executed in two (2) or more
counterparts, each of which shall be deemed to be an original but all of which,
taken together, constitute one and the same Amendment.

 

[Remainder of Page Left Blank; Signature Page Follows]

 

 

 

 

 
Page | 2 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment as
of the Effective Date.

 

EXECUTIVE:

COMPANY:

   

Alan Greenstein

 

/s/ Alan Greenstein                                                        

Latitude 360, Inc.

 

By:         /s/ Gregory Garson                                            

Name:   Gregory Garson

Title:     President

 

 

 

 

 

[Signature Page to Amendment No. 1 to the Employment Agreement]